Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J, concurred.
The finding of the jury establishes the proposition that the check was the property of the plaintiff.
The only question then is as to the measure of the damages. This is said by the appellants to be the value of the check. The legal presumption from the fact of the defendants’ refusal to deliver it, is that it was of the full value of the amount for which it was drawn, and there having been no rebutting evidence the verdict for that amount was correct. Nor do we see how the question of value can arise, as the check was drawn by the defendants upon themselves.
Judgment affirmed.